EXHIBIT 10.5
CONFORMED COPY
As of September 25, 2011
Kevin Cameron
c/o WebMD Health Corp.
669 River Drive
Elmwood Park, NJ 07407
Dear Kevin:
     Reference is made to the Amended and Restated Employment Agreement between
you and WebMD Health Corp. (“WebMD Health” or the “Company”), dated February 1,
2006 (as previously amended, the “Employment Agreement”). This letter is
intended to describe the material terms of equity grants made to you on
September 25, 2011 (the “Date of Grant”), including the Change in Control
provisions.
     1. Stock Options. On the Date of Grant, the Compensation Committee approved
the grant to you of a non-qualified option (the “Option”) to purchase 60,000
shares of common stock of WebMD Health Corp. under the terms and conditions of
the WebMD Health Corp. Amended and Restated 2005 Long Term Incentive Plan (the
“Equity Plan”). The per share exercise price of the Option is the closing price
of the common stock on September 23, 2011. The Option will have a term of ten
(10) years, subject to earlier termination in the event of the termination of
your employment. The Option shall vest and become exercisable, subject to your
continued employment on the applicable dates as follows: 25% of the Option on
each of the first, second, third and fourth anniversaries of the Date of Grant
(full vesting occurring on the fourth anniversary of the Date of Grant). The
Option shall be evidenced by and subject to the terms of the Company’s form of
stock option agreement, which will be sent to you separately.
     2. Restricted Stock. On the Date of Grant, the Compensation Committee
approved the grant to you of 22,500 shares of restricted stock of WebMD Health
(the “Shares”) under the terms of the Equity Plan. The Shares shall vest and the
restrictions thereon lapse, subject to your continued employment on the
applicable dates as follows: 25% of the Shares on each of the first, second,
third and fourth anniversaries of the Date of Grant (full vesting occurring on
the fourth anniversary of the Date of Grant). The Shares shall be evidenced by
and subject to the terms of the Company’s form restricted stock agreement, which
will be sent to you separately.
     3. Change of Control. Notwithstanding the foregoing, at any time after the
first anniversary of a Change of Control (as defined in the Equity Plan), you
may resign, in which case: (a) this stock option grant will remain outstanding
and continue to vest as if you had remained in the employ of the

 



--------------------------------------------------------------------------------



 



Company until the second anniversary of the resignation, or until the expiration
of its original term if sooner, and (b) that portion of this restricted share
grant that would have vested within two years of the resignation shall
accelerate to the date of resignation. In addition, if you are terminated
“without cause” or resign for “good reason” (as those terms are defined in your
Employment Agreement, except that changes in your duties, title or
responsibilities that are solely attributable to the Change of Control shall not
trigger “good reason” for termination) within 12 months after a Change of
Control, (a) this stock option grant will remain outstanding and continue to
vest as if you remained in the employ of WebMD through the third anniversary of
the Change of Control, or until the expiration of its original term if sooner,
and (b) that portion of this restricted share grant that would have vested
through the third anniversary of the Change of Control shall accelerate to the
date of termination.
     You acknowledge that you continue to be bound by, and you hereby reaffirm
your obligations under your Employment Agreement and any restrictive covenant
agreements you have signed in connection with your employment, including those
annexed as part of your equity agreements.
     Defined terms will have the meaning ascribed to them in the Employment
Agreement, unless separately defined herein. Except as set forth herein, the
Employment Agreement remains in full force and effect.
Sincerely,
WebMD Health Corp.

     
/s/ Lewis H. Leicher
 
   
By: Lewis H. Leicher
   
Title: Senior Vice President
   

Agreed to:

     
/s/ Kevin M. Cameron
 
   
Kevin M. Cameron
   

2